—In a proceeding pursuant to SCPA 1420 for the construction of the will of Giuseppe Mirizzi, Sonia Mirizzi appeals, as limited by her brief, from so much of an order of the Surrogate’s Court, Richmond County (Fusco, S.), dated April 20, 2001, as granted the petition and determined that she was not entitled to share in the decedent’s estate.
Ordered that the order is affirmed insofar as appealed from, with costs payable by the appellant personally.
Approximately two months before his death, the decedent and the appellant entered into a stipulation of settlement in *452their matrimonial action. Contrary to the appellant’s contention, that stipulation contained language manifesting the parties’ intent to waive their rights as beneficiaries under each other’s wills (see, Matter of Maruccia, 54 NY2d 196; Matter of Stiles, 233 AD2d 888).
In light of our determination, we do not reach the appellant’s remaining contention. Florio, J.P., Feuerstein, O’Brien and Adams, JJ., concur.